Citation Nr: 1204642	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-45 905	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a jaw disorder, claimed as temporomandibular joint (TMJ) syndrome.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

As support for his claims, the Veteran testified at a videoconference hearing in October 2011 before the undersigned Veterans Law Judge of the Board.  The Board held the record open an additional 60 days following the hearing since the Veteran wanted to try and obtain service treatment records (STRs) he alleged were not in the claims file.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  It has been well more than 60 days since that hearing, however, and he has not submitted any additional STRs.  He also has not indicated that any such additional records are forthcoming or that he needs more time to obtain them.  So the Board is proceeding with the adjudication of his claims.  Since, however, his claim for service connection for a jaw disorder (TMJ syndrome) requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  There is no competent and credible medical or other evidence confirming the Veteran has PTSD according to the DSM-IV criteria, so there is no possible competent and credible evidence linking this, for all intents and purposes, 
non-existent disorder to his military service.

2.  There also is no competent and credible evidence he is permanently and totally disabled, even though he had wartime service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).   

2.  The criteria also are not met for nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501(4), 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.2, 3.3, 3.102, 3.159, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2008 and April 2010.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claims, (2) informing him of the information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, that November 2008 VCAA letter provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice.

Consider, as well, that the RO issued that November 2008 VCAA notice letter prior to initially adjudicating his claims in the April 2009 adverse determination on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regards to the provision of that November 2008 VCAA notice letter since it preceded the initial adjudication of the claims.  And even had, per chance, it not, VA would only have needed to provide all necessary notice and then readjudicate the claims, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality, the intended purpose of the notice would not have been frustrated and the Veteran still would have been given an opportunity to participate effectively in the adjudication of the claims.

And as for the duty to assist, the RO has obtained the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  There is no suggesting of any missing STRs, despite his contentions to the contrary during his recent October 2011 videoconference hearing.  He and his representative also have submitted lay statements in support of the claims.  And although the testimony during the hearing, and a contemporaneous September 2011 statement from the representative, as well as a VA Form 21-4142 dated in November 2008, cite the need to obtain private medical treatment records from Methodist Hospital, the Veteran testified during his hearing that he already had tried to obtain these treatment records, which he said dated from 10 years earlier, but was told that all patient's records were destroyed during the many years since, so are no longer available.  Therefore, there is no reason to remand these claims to obtain these treatment records inasmuch as they admittedly no longer exist.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Thus, as there is no indication that any other evidence remains outstanding, the duty to assist has been met - as least concerning these claims for PTSD and nonservice-connected pension benefits that are being decided.  38 U.S.C.A. § 5103A.


II.  Service Connection for PTSD

The Veteran asserts he has PTSD because he was struck by a propeller wash during service as he jumped out of a plane during a training exercise, causing injury.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.


To establish entitlement to service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at minimum, showing he at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

To establish entitlement to service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a),  which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).   The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).


In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service to support this diagnosis varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).   

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran had engaged in combat, but that the claimed stressor was unrelated to that combat, then there needed to be independent evidence corroborating his statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-289 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).


Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. Ap. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, more recently, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed 
in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners-of-war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in this latter type of claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred. 

The primary result of the most recent amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal/sexual assault.  38 C.F.R. § 3.304(f)(2), (f)(4), (f)(5).  There equally is no application to cases where there was a diagnosis of PTSD during service, see 38 C.F.R. § 3.304(f)(1), also keeping in mind that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1974. 

In any event, here, the most important point is that the Veteran does not have the required DSM-IV diagnosis of PTSD.  So the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events) because even if, for the sake of argument, he did, there still is not confirmation he has consequent PTSD.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 


As explained, the first, and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

Absent this required DSM-IV diagnosis of PTSD, to in turn establish he has current disability on account of this condition, there is no PTSD or current disability to attribute to his military service - again, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The VA treatment records in the file are completely unremarkable for this required PTSD diagnosis.  Mental status evaluations in August 2007, October 2007, and November 2009 resulted only in a diagnosis of cocaine abuse, in remission.  The Veteran testified during his hearing that his history of drug abuse was in actuality just a means of self medication, simply to cope with his PTSD symptoms.

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

Here, though, the fact remains that the November 2009 VA compensation examiner determined the Veteran does not have PTSD, so no such underlying disorder that could have caused or contributed to his drug abuse as a masking technique.  This examiner observed the Veteran spoke "in a vague way about nightmares and stress," and that, with prompting, he related his stress to "not having insurance" and his housing situation.  He also mentioned being struck in the head by a propeller wash as he jumped out of a plane during service.  But, ultimately, this examiner determined the Veteran's recitation of events was sufficiently vague and, thus, did not believe a diagnosis of PTSD was warranted.

An additional June 2009 VA psychiatric consult also noted reported trauma; however, the Veteran again did not meet the diagnostic criteria for PTSD, or for an anxiety or a depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veterans Court (CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  But, here, not only was PTSD not diagnosed, but also not an anxiety or a depressive disorder.

Indeed, even the Veteran himself readily conceded during his October 2011 videoconference hearing that he has not been provided the requisite diagnosis of PTSD by any clinician that has had occasion to treat or evaluate him.  He continued to maintain nonetheless that he believes he has PTSD, while at the same time acknowledging that no clinician actually has agreed with him that this diagnosis is warranted.  Because, however, the governing regulation, 38 C.F.R. § 3.304(f), stipulates that a diagnosis of PTSD be in accordance with the DSM-IV criteria, this necessarily is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Thus, he is not competent to make this determination himself, only to testify, for example, concerning symptoms he may have experienced, including after the events in question, and during the many years since his discharge from service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  As the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as potentially competent evidence to support the presence of disability, including during service and since, and even where not corroborated by contemporaneous medical evidence such as treatment records, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Here, the medical evidence is entirely against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, so probatively outweighs his unsubstantiated lay testimony to the contrary.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining 

whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In sum, there is no competent medical evidence of record confirming the Veteran has PTSD according to VA regulation, 38 C.F.R. § 4.125(a), which, in turn, references the DSM-IV.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Without this required DSM-IV diagnosis of PTSD at any time since filing this claim, there necessarily is no existing condition to attribute to the Veteran's military service, regardless of whether the events in question during his service actually occurred.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)). 

Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Eligibility for Nonservice-Connected Pension Benefits

The Veteran also is requesting nonservice-connected pension benefits.  The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).   

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the service requirements if the Veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).   

The term "period of war" includes the Vietnam era, dating from February 28, 1961, to May 7, 1975, for Veterans serving in Vietnam; and from August 5, 1964, to May 7, 1975, for all other cases.  After the Vietnam era, the next period of war began August 2, 1990, with the Persian Gulf War.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2

The Veteran's service personnel records show he served from September 1971 to September 1974.  Thus, as his period of active service included 90 days or more during the Vietnam era, he meets the threshold service requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.2.   

Provided, as here, these service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  See also Hartness v. Nicholson, 20 Vet. App. 216, 221.  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of his willful misconduct.  38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total-disability requirement under 38 U.S.C.A. § 1521(a) is excluded.  See 38 U.S.C.A. § 1521(a); see also Hartness, 20 Vet. App. at 221.

Here, the Veteran's service personnel records show his date of birth as July 22, 1954.  He therefore is not yet 65 years old and must meet the 
permanent-and-total-disability requirement under 38 U.S.C.A. § 1521(a).  See 38 U.S.C.A. § 1513(a); see also Hartness, 20 Vet. App. at 221.  

A Veteran is considered to be permanently and totally disabled if he is:  (1) a patient in a nursing home for long-term care because of a disability; (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B).  See also 38 C.F.R. § 3.340.  

Here, the record does not show the Veteran is housed in a nursing home for 
long-term care because of a disability, nor is there any evidence of record that he has been adjudicated to be disabled by the Social Security Administration (SSA).  He, therefore, must meet the criteria under either 38 U.S.C.A. § 1502(a)(3) or 38 U.S.C.A. § 1502(a)(4) to be eligible for nonservice-connected disability pension. 

However, the record also does not show that the Veteran suffers from a disability reasonably certain to continue throughout his life, or that he suffers from such a disability sufficient to render it impossible for the average person to follow a substantially gainful occupation or a disease determine by VA to be permanently and totally disabling.  Specifically, a review of his VA treatment records reveals no diagnosis of any ongoing medical condition.  While there are some notations of TMJ-related issues, there is no suggestion this condition causes him to be permanently and totally disabled and unable to follow a substantially gainful occupation.  Additionally, he himself has not alleged any current disability that has rendered him permanently and totally disabled.  

VA treatment records also show a history of, and treatment for, substance abuse, particularly cocaine.  However, as discussed above, his substance abuse is considered to be a result of his willful misconduct absent its attribution to a 
service-connected disability, so disability stemming from this history of substance abuse may not be used to determine his eligibility for nonservice-connection pension benefits.

Thus, after considering all of the relevant medical and other evidence of record, including his hearing testimony, the Board finds that the preponderance of the evidence in against this claim.  So there is no reasonable doubt to resolve in his favor, and this claim for nonservice-connected pension benefits must be denied.


ORDER

The claim for service connection for PTSD is denied.

The claim for nonservice-connected pension benefits also is denied.



REMAND

The Board is remanding the remaining claim for service connection for a jaw disorder, claimed as TMJ syndrome, for a VA dental examination.  In disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Effective February 29, 2012, VA is amending its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  This section identifies some of the circumstances under which dental conditions that may not qualify as disabilities for purposes of VA disability compensation nevertheless may be service connected for purposes of VA dental treatment under 38 U.S.C. § 1712 and 38 C.F.R. § 17.161.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  In short, VBA (i.e., the RO) determines whether service connection is warranted for a dental disability, whereas VHA (i.e., the VA medical center (VAMC)) determines whether VA dental treatment is warranted.

A review of the Veteran's STRs reveals treatment for pain in his jaw in September 1972 and for a jaw injury in July 1974.  These records of treatment are consistent with, and support, his lay assertions of sustaining injuries to his jaw when he was struck by a propeller wash while jumping out of a plane.  Post-service VA treatment records also confirm that TMJ syndrome has been diagnosed.  The Veteran also has testified that he underwent surgery for this TMJ syndrome approximately 10 years ago, although the surgical report since has been destroyed, so no longer available for consideration.

Dental conditions will be service connected under the following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

(b) Each defective or missing tooth and each disease of the teeth and periodontal tissues will be considered separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, it will be determined whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war (POW).

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

(e) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section. 

(a) Class I:  Those having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 


(b) Class II:  (1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release; (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release. (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if:  (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.

(c) Class II(a):  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  

(d) Class II(b):  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.

(e) Class II(c):  Those who were prisoners of war  for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive):  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions:  (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III:  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV:  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V:  A veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g). 

(j) Class VI:  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may  receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment. 

38 C.F.R. § 17.161.

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).


Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Merely having teeth filled or even extracted during service is not tantamount to dental trauma.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2010); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

But when there is a finding of dental trauma in service under Class II(a), meaning blunt force injury from an external force, the significance is that the Veteran is not subject to the timely filing requirements mentioned or one-time limitation of treatment for the consequent dental disability.

Thus, here, given the indication of complaints of jaw pain during service and of an actual external-force injury to the jaw, and given the current diagnosis of TMJ syndrome, the Board finds that a VA examination and opinion are needed to determine whether this current TMJ syndrome is a residual or consequence of the jaw injury in service.  VA has a duty to assist a Veteran in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And this duty to assist includes providing an examination for an opinion when needed to fairly decide a claim.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, this remaining claim for a jaw disorder/TMJ syndrome is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination (dental) for an opinion concerning the etiology of the Veteran's claimed jaw disorder, including especially TMJ syndrome, in terms of the likelihood (very likely, as likely as not, or unlikely) this disorder is the result of dental trauma or other injury during his military service.

To facilitate providing this requested opinion, the claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.  In particular, in offering this opinion, the examiner must consider the Veteran's STRs noting pain in his jaw in September 1972 and a jaw injury in July 1974, as well as his post-service VA treatment records noting a diagnosis of TMJ syndrome.

This dental examination should include any necessary diagnostic testing or evaluation.

In making this necessary determination, the examiner must keep in mind the standard of proof.  Specifically, the term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file, if necessary citing to specific evidence in the file.

If the examiner cannot provide this requested opinion without resorting to mere speculation, he or she should expressly indicate this, but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Then readjudicate this remaining dental claim in light of all additional evidence since the August 2011 SSOC.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


